Citation Nr: 1112919	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hypertension (claimed as high blood pressure).

3.  Entitlement to service connection for hyperlipidemia (claimed as cholesterol).

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a left chest cyst.

6.  Entitlement to service connection for a sinus disability.




7.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and depression not otherwise specified (NOS) (claimed as nervous condition).

8.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2003 to June 2004.  Before and after this period, he served in the United Stated Army National Guard and thus presumably had various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.



The Board notes that recently, the United States Court of Appeals for Veterans Claims held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran files a claim for the affliction his mental condition (whatever that may be) causes him, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  The Veteran filed a claim for entitlement to service connection for a nervous condition.  No specificity was provided.  However, the medical evidence of record indicates that he has been diagnosed with major depressive disorder and depression NOS.  The Board therefore has recharacterized this matter as indicated above.

The issues of entitlement to service connection for gout, for hypertension, for a skin disability, for a left chest cyst, for a sinus disability, for an acquired psychiatric disorder, and for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hyperlipidemia does not constitute a disability for VA purposes.


CONCLUSION OF LAW

The Veteran has failed to state a claim upon which relief in the form of service connection can be granted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a duty to notify and a duty to assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5106; 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a).  These duties are not applicable, however, when the law and not the evidence is dispositive of a claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied on the ground of lack of legal merit or lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (concluding that providing notice of how to substantiate a claim is not required where that claim cannot be substantiated because there is no legal basis for it); Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim"); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 230-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  The ensuing discussion reveals that the Veteran's claim cannot be substantiated as a matter of law.  Therefore, VA's duty to notify and duty to assist are inapplicable, and no further discussion regarding them is necessary.

II.  Service Connection

The Veteran seeks service connection for hyperlipidemia.  Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service treatment records dated during the Veteran's National Guard service following his active duty service contain findings of hyperlipidemia.  VA treatment records similarly contain findings of hyperlipidemia as well as related findings of elevated triglycerides and cholesterol.  Hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities for VA purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Absent proof of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Entitlement to service connection for hyperlipidemia accordingly is denied.


ORDER

Service connection for hyperlipidemia is denied.


REMAND

The issues of entitlement to service connection for gout, for hypertension, for a skin disability, for a left chest cyst, for a sinus disability, for an acquired psychiatric disorder, and for a back disability unfortunately must be remanded.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

	(CONTINUED ON NEXT PAGE)

Hearing

Pursuant to 38 C.F.R. § 20.700(a), "a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."

The Veteran indicated in his September 2007 substantive appeal on a VA Form 9 that he did not want a hearing.  However, he contemporaneously requested a local hearing with a San Juan Regional Office Decision Review Officer (DRO) in a document entitled "Appeal Hearing Options."  His representative also contemporaneously indicated that the Veteran desired a DRO hearing in a statement received in September 2007.

In late September 2007, the Veteran was informed via letter that his hearing had been scheduled for November 2007. 

VA received a statement from the Veteran as well as a letter from his representative on the date of the scheduled hearing.  Both requested cancellation of the hearing, 60 days to gather additional evidence, and a new hearing date thereafter.

Despite solicitation via letter dated later in November 2007 for the additional evidence referenced, the Veteran did not submit any.

The Veteran's representative submitted a letter dated in March 2011 to memorialize in writing a recent telephone conversation with the Veteran.  During this conversation, he confirmed his continued desire for a DRO hearing.

Although the Veteran and his representative both requested cancellation of his November 2007 DRO hearing, neither withdrew his request for such a hearing altogether.  Each indeed requested a new hearing date after 60 days had passed.  That the Veteran did not submit additional evidence during this period, as he intended, also does not in any way constitute a withdrawal of his request for a DRO hearing.  As a matter of fact, he indicated that he still wanted such a hearing in a telephone conversation with his representative, which was reduced to writing, in March 2011.  The Board therefore finds that the Veteran's DRO hearing request still is pending.  A remand is warranted because the RO schedules these hearings.

Records

VA has a duty to assist the Veteran in substantiating his claim.  This duty includes making reasonable efforts to help the Veteran procure pertinent records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts to help obtain records that are in Federal custody, such as service personnel records and other military records, consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  Such request may cease, however, if it is determined that they do not exist or that further requests to obtain them would be futile.  Id.

As noted above, the Veteran served in the National Guard following his period of active duty service.  As is discussed below, the Veteran has indicated that he was deployed to New Orleans following Hurricane Katrina.  No service personnel records or other documentation that delineates the Veteran's periods of ACTDUTRA and INACTDUTRA, if any, or the dates of his claimed active duty service deployment to New Orleans have been associated with the claims file.  There appears to have been no requests for such records or documentation.  On remand, such requests must be made because they are potentially relevant to the Veteran's claim.

Medical Examinations and Opinions

VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

Service treatment records dated during the Veteran's National Guard service preceding his period of active duty service are negative for any mention of a psychiatric problem.

As noted above, service treatment records dated during the Veteran's period of active duty service reveal that he was stationed in Kuwait.  He denied having or having had any symptoms during his deployment there in June 2004 Post-Deployment Health Assessments.

The Veteran was afforded a VA general medical examination for all issues comprising his claim except an acquired psychiatric disorder in August 2005, as is discussed below.  During physical assessment, he was noted to look depressed.

Service treatment records dated during the Veteran's National Guard service thereafter reflect the following.  In November 2005, he was placed on a temporary physical profile until February 2006 partially due to the need to follow up with mental health.  In mid-December 2005, he was noted to have a psychiatric history significant for depression.  The Veteran stated that his symptoms started after he got back from deployment in 2004 and got worse after he got back from Hurricane Katrina.  His temporary physical profile was extended to March 2006.  Depression again was noted in January and April 2006.  As a result, his temporary physical profile was further extended to July 2006.

VA treatment records reveal that the Veteran was diagnosed with major depressive disorder in October 2005 and depression NOS in July 2006.  In August 2007, his symptoms were noted to have begun after he returned from the Persian Gulf War and from New Orleans following Hurricane Katrina.  

A review of the claims file reveals that a VA medical examination has not been afforded and a medical opinion has not been obtained regarding an acquired psychiatric disorder.  Based on the above, the Board finds that fulfillment of VA's duty to assist requires the provision of such a medical examination and opinion.  Major depressive disorder and depression NOS have been diagnosed.  The Veteran reported in mid-December 2005 as well as in August 2007 that his symptoms of these disorders began after he returned from deployment in the Persian Gulf War and after deployment to New Orleans following Hurricane Katrina.  He is competent to describe the onset and continuity of this symptomatology because it is capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He also appears at first glance to be credible in this regard.  His reports are consistent.  Further, the Veteran's service treatment records before and during his period of active duty service do not mention any psychiatric problem, while those dated after his period of active duty service do. 

The Veteran's reports, while suggestive of a nexus between his acquired psychiatric disorder and his period of active duty service, do not conclusively establish that such nexus exists.  Arrangements therefore shall be made for the Veteran to undergo an appropriate VA examination, part of which shall include the rendering of an etiology opinion, on remand.

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In contrast, an examination is inadequate and must be returned when it does not contain sufficient detail to decide a claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).

Service treatment records dated during the Veteran's National Guard service preceding his period of active duty service are negative for any mention of gout, hypertension, a skin condition, a left chest cyst, a sinus problem, or a back problem.

Service treatment records dated during the Veteran's period of active duty service reflect the following.  The Veteran noted exacerbation or aggravation of low back pain during his "mission" on an April 2004 Team Member Periodical Medical Evaluation.  He complained of pain in the area of his right first toe in early May 2004.  He indicated that he had been to the emergency room, where he was diagnosed with gouty attack.  Upon physical assessment, there was exquisite tenderness in the right fist metatarsophalangeal joint area as well as mild to moderate swelling.  Podagra rule out hyperuricemia was diagnosed.  Later in 2004, the Veteran was diagnosed as being status post podagra rule out gout.  Post-Deployment Health Assessments dated in June 2004 indicate that the Veteran was stationed in Kuwait.  He denied then having or having had any symptoms during his deployment.

Service treatment records dated during the Veteran's National Guard service thereafter reveal the following.  High blood pressure and a skin condition were noted in June and July 2005.  In November 2005, atypical chest pain was noted.  The Veteran's blood pressure was 180/90.  In part due to these findings, he was placed on a temporary physical profile until February 2006.  High blood pressure and a heart condition again were noted in January 2006.  As a result, his temporary physical profile was extended to March 2006.  It later was extended to July 2006.

Additionally, VA treatment records reflect the following.  The Veteran complained of a cyst in his left breast which was uncomfortable with touch in October 2004.  Upon physical assessment, his blood pressure was 146/83 and 142/82.  The Veteran's left breast nipple was tender and mildly hard but there were no other abnormal findings.  X-rays showed no radiographic evidence of cardiopulmonary abnormalities.  Diagnoses of rule out high blood pressure and rule out breast cyst were made.  In November 2004, the Veteran's blood pressure was measured at 161/88 and 150/88.  It was 168/94 in the right arm and 155/83 in the left arm later that month.  However, it was 130/80 and 139/81 in December 2004.  The Veteran reported experiencing left breast pain and occasional chest discomfort.  There were no new findings with respect to his left breast nipple upon physical assessment.  Left breast discomfort and atypical chest pain were diagnosed.

In February 2005, the Veteran again complained about his left breast.  Gyneco-mastia was referenced.  Upon physical assessment, the Veteran's blood pressure was 134/75.  No abnormalities were noted with respect to his heart.  There once again were no new findings with respect to the Veteran's left breast nipple.  Repeat diagnoses of left breast discomfort and atypical chest pain were made.  The Veteran complained of an itchy spot on his back in April 2005.  A dark macular lesion was found.  In July 2005, he complained of nasal congestion and occasional hoarseness.  His blood pressure was 157/82 and 140/82 upon physical assessment.  No abnormalities were found regarding his head, ears, eyes, nose, and throat.  The dark macular lesion on his back was noted to be non tender to touch with no raised borders.  There was no gynecomastia.  X-rays revealed clear lung bases and mild degenerative changes throughout the spine.  Tinea corporis and allergic rhinitis were diagnosed in addition to repeat diagnoses.

The Veteran was afforded a VA general medical examination with respect to all issues comprising his claim except an acquired psychiatric disorder in August 2005.  His service treatment records were reviewed, from which it was noted that he was treated for gouty arthritis in the right big toe during service in May 2004.  His VA treatment records also were reviewed, from which it was noted that he has been treated for gynecomastia, breast pain, pain in joints, hypertension, tinea, and allergic rhinitis.  The Veteran also was interviewed.  He reported that he has had post-service episodes of high blood pressure since July 2004 and a skin rash on his back since August 2004.  He also reported currently experiencing sore throat, cough, dry cough, tinea versicolor in different areas of his body, itching with evidence of dermatitits on his back, a mass in his left breast found in 2004, and pain with pressure on the left breast nodule.

Upon physical assessment, the Veteran's blood pressure was 140/90, 140/85, and 145/90.  Tinea versicolor was noted in his abdominal area and macular dark hyperchromic spots were noted on the left side of his back.  No abnormalities were found regarding his nose, sinuses, mouth, or throat.  As such, there was no evidence of rhinitis or sinusitis.  There was a very little cyst in the left breast area which was mobile and asymptomatic.  Tenderness in the low back area and chronic back pain were noted.  There was no evidence of swelling, effusion, muscular spasm, muscular atrophy, or ankylosis, however, and the Veteran did not use or need a mechanical aid.  X-rays showed that his lungs were clear, that there was no radiographic evidence of cardiopulmonary abnormalities, and that he had only mild degenerative changes throughout the vertebral spine.  Diagnoses of arterial hypertension, hyperchromic macular and tinea versicolor on the left side of the back, chronic low back pain, and left breast little cyst resolving in size were rendered.

A brief note was attached to the examination report regarding the August 2005 VA general medical examination in September 2006.  In it, a VA physician, but not the examiner who conducted the examination, indicated that diagnoses of gout or gouty arthritis were not warranted because the examination was negative with respect to the Veteran's musculoskeletal system.

VA treatment records following the August 2005 VA general medical examination reveal the following.  The Veteran's blood pressure was 137/82, 152/84, and 138/82 in October 2005.  In December 2005, it was 145/79.  In February 2006, it was 160/92.  The Veteran's blood pressure was measured as 164/89 and 145/82 in July 2006.  In November 2006, his blood pressure was 119/71 and 144/81.  The dark lesion on his back was noted to have increased in size.

The Board finds the August 2005 VA general medical examination inadequate.  No etiology opinion was provided with respect to any of the conditions that were diagnosed.  Adjudication of the Veteran's claim cannot occur without such opinions.  Because this deficiency was not corrected by subsequent VA treatment records, another medical examination therefore is, or examinations therefore are, necessary on remand.

As no gout or sinus disability was diagnosed, the Board finds that the August 2005 VA general medical examination was not inadequate due to the lack of an etiology opinion with respect to these issues.  Yet the DRO hearing, as well as any evidence submitted by the Veteran or collected by the Board, on remand may establish a diagnosis of a gout disability or a sinus disability.  Should this occur, consideration of whether another medical examination complete with an etiology opinion is merited also would be necessary on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to inquire whether a DRO hearing is still desired.  If so, schedule a DRO hearing at the earliest available opportunity.  

2.  Attempt to obtain and associate with the claims file the Veteran's complete National Guard service personnel records and any other documentation which may contain information regarding his presumed periods of ACTDUTRA and INACTDUTRA and claimed active duty service deployment to New Orleans.  All appropriate service departments, Federal agencies, and/or state agencies should be contacted in this regard.  Each such contact, and each response as well as all documentation received, must be reflected in the claims file.  

3.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, any additional pertinent records identified by him during the course of this remand.  Finally, this shall include, if additional medical or lay evidence establishing a current gout disability or sinus disability be received, consideration of whether another VA examination complete with etiology opinion is required.  In the event such examination and opinion is required, the provisions of paragraph 4 shall be followed.

4.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination or examinations to determine the nature, extent, onset, and etiology (if required) of any hypertension, skin disorder, left chest cyst, acquired psychiatric disorder, and back disorder found to be present.  The claims file shall be made available to and reviewed by the examiner or examiners, who each shall note such review in an examination report.  Each then shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary next shall be performed, and the findings shall be reported in detail.  Thereafter, the examiner or examiners shall determine whether or not the Veteran has any hypertension, skin disorder, left chest cyst, acquired psychiatric disorder, or back disorder.  For each such disability diagnosed, the examiner or examiners shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's period of active duty, ACTDUTRA, or INACTDUTRA service.  In providing diagnoses and etiology opinions, specific comment shall be made regarding the medical and lay evidence of record, and a complete rationale shall be provided, by each examiner in the examination report.

5.  Then readjudicate the Veteran's entitlement to service connection for gout, for hypertension, for a skin disability, for a left chest cyst, for a sinus disability, for an acquired psychiatric disorder, and for a back disability.  If any of the benefits sought on appeal are not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


